        Case 7:16-cv-07743-VB-JLC Document 95 Filed 05/14/20 Page 1 of 10



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------x
ANYELA SALAZAR, ANEL HERNANDEZ,                               :
ROBERT ENMANUEL EMILIANO, and                                 :
CAROLINA PICHARDO,                                            :
                            Plaintiffs,                       :
                                                              :   OPINION AND ORDER
v.                                                            :
                                                              :   16 CV 7743 (VB)
203 LENA INC., d/b/a Cocina Taller, and                       :
DARIO OLEAGA,                                                 :
                            Defendants.                       :
--------------------------------------------------------------x

Briccetti, J.:

        Plaintiffs Anyela Salazar, Anel Hernandez, Robert Enmanuel Emiliano, and Carolina

Pichardo bring this action against Dario Oleaga and 203 Lena Inc., d/b/a Cocina Taller (“203

Lena,” and together with Oleaga, “defendants”) alleging violations of the Fair Labor Standards

Act (“FLSA”) and the New York Labor Law (“NYLL”).

        Now pending is Oleaga’s motion to set aside the entry of default and default judgment.

(Doc. #91).1

        For the following reasons, the motion is DENIED.

        The Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1367.

                                               BACKGROUND

        On October 4, 2016, plaintiffs commenced this action against Oleaga, 203 Lena, and

Pedro Abel. (Doc. #1). On December 14, 2016, Oleaga, 203 Lena, and Abel moved to dismiss

the complaint. (Doc. #18). On January 12, 2017, plaintiffs filed an amended complaint, naming




1
       Oleaga’s motion and supporting papers alternately refer to his motion as requesting
vacatur of the entry of default or of the default judgment. Accordingly, the Court construes the
motion as seeking relief from both the entry of default and of the default judgment.


                                                         1
       Case 7:16-cv-07743-VB-JLC Document 95 Filed 05/14/20 Page 2 of 10



as defendants only 203 Lena and Oleaga. (Doc. #27). On January 27, 2017, 203 Lena and

Oleaga answered the amended complaint. (Doc. #28).

       On May 15, 2017, defense counsel for 203 Lena and Oleaga moved to withdraw. (Doc.

#32). Judge Sweet granted the motion to withdraw on May 16, 2017. (Doc. #35).2

       On July 5, 2017, plaintiffs filed a letter-motion to compel defendants to respond to

discovery requests and to compel 203 Lena to retain counsel. (Doc. #36). On August 23, 2017,

Judge Sweet granted the motion and directed that by September 15, 2017, defendants respond to

discovery and 203 Lena retain counsel. (Doc. #42).

       On September 6, 2017, bankruptcy counsel to 203 Lena, Lawrence Morrison, informed

Judge Sweet that 203 Lena had filed for bankruptcy on August 16, 2017. (Doc. #43). On

September 7, 2017, Judge Sweet stayed the instant case as to both defendants. (Doc. #44).

       The case remained stayed for over a year and a half, during which time neither defendant

was represented by counsel in this case. In a status update letter dated April 10, 2019, plaintiffs’

counsel informed the Court that bankruptcy counsel had moved to dismiss the bankruptcy

proceeding and that 203 Lena “represented [in the motion to dismiss] that it will ‘maintain

operations while it continues its goal of settling the FLSA action.’” (Doc. #56). On May 16,

2019, plaintiffs’ counsel informed the Court that the bankruptcy court had dismissed the

bankruptcy proceeding on May 13, 2019. (Doc. #59).

       On May 17, 2019, the Court entered an Order lifting the stay in this case. (Doc. #60).

The Order directed 203 Lena to engage legal representation and to have its counsel file a notice

of appearance by June 17, 2019. (Id.). The Court warned that default judgment might be entered




2
       This case was initially assigned to the Hon. Robert W. Sweet and then reassigned to the
undersigned after Judge Sweet’s death in March 2019. (Doc. #54).


                                                 2
       Case 7:16-cv-07743-VB-JLC Document 95 Filed 05/14/20 Page 3 of 10



against 203 Lena if it failed to engage counsel or seek a reasonable extension of time in which to

do so. (Id.). The Order also informed Oleaga that he may seek legal representation, but that if

he chose to proceed pro se, he must inform the Court in writing as to his address by June 17,

2019. (Id.). The May 17 Order was served on 203 Lena’s bankruptcy counsel—the same

counsel who filed the pending motion—that day. (See Doc. #61).

       Neither 203 Lena nor Oleaga complied with the May 17 Order. Accordingly, by Order

dated July 10, 2019, the Court sua sponte extended to August 8, 2019, Oleaga’s time to update

his address and 203 Lena’s time to engage counsel. (Doc. #63). The Court warned defendants,

in bold and underlined font, that if they failed to comply with the July 10 Order or seek an

extension of time to do so, the Court would direct plaintiffs to move for default judgment. (Id.).

The July 10 Order was served on 203 Lena’s bankruptcy counsel that day. (See Doc. #64).

       Again, neither defendant complied. On August 9, 2019, plaintiffs sought the Clerk of

Court’s entry of defendants’ default. (Doc. #65). On August 19, 2019, the Clerk entered

defendants’ default. (Doc. #67). By Order dated August 20, 2019, the Court instructed plaintiffs

to move by order to show cause for default judgment against defendants. (Doc. #68). The

August 20 Order was served on 203 Lena’s bankruptcy counsel and mailed to 203 Lena’s

business address. (See Doc. #69). On September 13, 2019, and October 18, 2019, the Court

granted plaintiffs’ requests for extensions of time to move by order to show cause for default

judgment to October 21, 2019, and then to November 21, 2019. (Docs. ##72, 73, 75, 76). These

two Orders were also served on 203 Lena’s bankruptcy counsel and mailed to 203 Lena’s

business address. (See Docs. ##74, 77).

       On November 21, 2019, plaintiffs moved by order to show cause for default judgment

against defendants (Docs. ##78, 79). On December 3, 2019, the Court ordered defendants to




                                                 3
       Case 7:16-cv-07743-VB-JLC Document 95 Filed 05/14/20 Page 4 of 10



show cause why default a judgment should not be granted in plaintiffs’ favor. (Doc. #83). The

Court scheduled the show cause hearing for January 3, 2020, and ordered defendants to serve

and file opposing papers on or before December 30, 2019. (Id.). Plaintiffs filed affirmations of

service indicating they had served the order to show cause on defendants by “hand

delivery/personal service” on December 10, 2019. (Docs. #84, 85).

        Neither defendant opposed the order to show cause or appeared at the show cause hearing

on January 3, 2020. At the hearing, the Court found plaintiffs had established defendants’

liability. Following the hearing, the Court issued an Order granting in part plaintiffs’ motion for

default judgment. (Doc. #86). The Court referred the matter to Magistrate Judge Cott for an

inquest on damages. (Doc. #87). On January 6, 2020, Chambers mailed to 203 Lena’s business

address the Order granting in part plaintiffs’ motion for default judgment. Also on January 6,

2020, Judge Cott scheduled a damages inquest. (Doc. #88).

        On February 3, 2020, Oleaga resurfaced and, through an attorney—Lawrence Morrison,

203 Lena’s bankruptcy counsel—moved to set aside the Clerk’s entry of default and to vacate

the January 3 Order granting default judgment as to liability.

                                          DISCUSSION

        Oleaga argues the Court should set aside his default and vacate the default judgment

because he did not act willfully, he has demonstrated he has a meritorious defense, and vacatur

will not prejudice plaintiffs.

        The Court disagrees.

I.      Legal Standard

        Rule 55(c) of the Federal Rules of Civil Procedure provides that a district court “may set

aside an entry of default for good cause, and it may set aside a final default judgment under Rule




                                                 4
         Case 7:16-cv-07743-VB-JLC Document 95 Filed 05/14/20 Page 5 of 10



60(b).” Rule 60(b) governs final judgments and authorizes a district court to “relieve a party . . .

from a final judgment” for “mistake, inadvertence, surprise, or excusable neglect.” Fed. R. Civ.

P. 60(b)(1). When an inquest on damages has been ordered but not taken place, “the ‘good

cause’ standard of Rule 55(c), as opposed to the more rigorous standards of Rule 60(b)” applies.

Beom Su Lee v. Karaoke City, 2020 WL 2036706, at *1 (S.D.N.Y. Apr. 28, 2020).3

         “The dispositions of motions for entries of defaults and default judgments and relief

from the same under Rule 55(c) are left to the sound discretion of a district court because it is in

the best position to assess the individual circumstances of a given case and to evaluate the

credibility and good faith of the parties.” Enron Oil Corp. v. Diakuhara, 10 F.3d 90, 95 (2d Cir.

1993).

         When assessing what constitutes “good cause” under Rule 55(c), “the court’s

determination must be guided by three principal factors: (1) whether the default was willful, (2)

whether the defendant demonstrates the existence of a meritorious defense, and (3) whether, and

to what extent, vacating the default will cause the nondefaulting party prejudice.” State St. Bank

& Trust Co. v. Inversiones Errazuriz Limitada, 374 F.3d 158, 166–67 (2d Cir. 2004). “Yet,

because defaults are generally disfavored and are reserved for rare occasions, when doubt exists

as to whether a default should be granted or vacated, the doubt should be resolved in favor of the

defaulting party.” Enron Oil Corp. v. Diakuhara, 10 F.3d at 96.

         As to the first factor, willfulness requires “something more than mere negligence, such as

egregious or deliberate conduct, although the degree of negligence in precipitating a default is a

relevant factor to be considered.” New York v. Green, 420 F.3d 99, 108 (2d Cir. 2005). “[T]he



3
       Unless otherwise indicated, case quotations omit all internal citations, quotations,
footnotes, and alterations.



                                                  5
         Case 7:16-cv-07743-VB-JLC Document 95 Filed 05/14/20 Page 6 of 10



court may find a default to have been willful where the conduct of counsel or the litigant was

egregious and was not satisfactorily explained.” S.E.C. v. McNulty, 137 F.3d 732, 739 (2d Cir.

1998).

         As to the second factor, “[a] defendant seeking to vacate an entry of default must present

some evidence beyond conclusory denials to support his defense.” Enron Oil Corp. v.

Diakuhara, 10 F.3d at 98. “In order to make a sufficient showing of a meritorious defense in

connection with a motion to vacate a default judgment, the defendant need not establish his

defense conclusively, but he must present evidence of facts that, if proven at trial, would

constitute a complete defense.” S.E.C. v. McNulty, 137 F.3d at 740.

         As to the third factor:

         Some delay is inevitable when a motion to vacate a default judgment is granted;
         thus, delay alone is not a sufficient basis for establishing prejudice. Something
         more is needed. For example, delay may thwart plaintiff’s recovery or remedy. It
         also may result in the loss of evidence, create increased difficulties of discovery, or
         provide greater opportunity for fraud and collusion.

New York v. Green, 420 F.3d at 110.

II.      Application

         As an initial matter, plaintiffs argue Rule 60(b)’s “excusable neglect” standard applies

here. Rule 60(b), however, governs motions to set aside final judgments. Here, the Court

granted in part, and as to liability only, plaintiffs’ motion for a default judgment, and referred the

case to Magistrate Judge Cott for an inquest on damages, which has not yet taken place.

Accordingly, the “good cause” standard of Rule 55(c) applies. See Beom Su Lee v. Karaoke

City, 2020 WL 2036706, at *1.

         However, even applying Rule 55(c)’s “good cause” standard, each factor weighs against

Oleaga’s request to set aside the entry of default and the partial default judgment.




                                                   6
       Case 7:16-cv-07743-VB-JLC Document 95 Filed 05/14/20 Page 7 of 10



       A.      Willfulness

       First, Oleaga’s inaction in this lawsuit is consistent with a conclusion that his default was

willful. Although Oleaga was served with the complaint and initially was represented by

counsel, he has not responded to numerous orders following his counsel’s withdrawal on May

16, 2017, both before and after the case was stayed pending 203 Lena’s bankruptcy proceeding.

After the stay was lifted, the Court twice directed Oleaga to update his address on the docket.

(Docs. ##60, 63). The second of these orders warned Oleaga the Court would direct plaintiffs to

move for default judgment against him if he did not comply with the order or seek an extension

of time to do so. These orders were ignored, and Oleaga never updated his address on the

docket. In addition, the Court issued three orders with respect to plaintiffs’ deadline to move by

order to show cause for default judgment. (Docs. ##68, 73, 76). The Court then issued an order

to show cause for a default judgment. (Doc. #83). All of these orders were served on 203

Lena’s bankruptcy counsel, who is also the same attorney that filed Oleaga’s instant motion.

Moreover, the Court’s August 20, September 13, October 18, and December 3, 2019, orders

were mailed directly to 203 Lena’s business address. Oleaga did not respond to any of these

orders in any fashion. Finally, at the January 3, 2020, show cause hearing, although neither

defendant appeared, a non-party 203 Lena employee did appear, indicating defendants had

received notice of the hearing. Nevertheless, Oleaga’s instant motion was the first time he has

appeared in this case since counsel’s withdrawal in May 2017. Oleaga’s inaction, and belated

action, evince “something more than mere negligence.” New York v. Green, 420 F.3d at 108.

       Oleaga contends he “mistakenly believed that the Chapter 11 bankruptcy case stayed the

entire proceeding,” and so his “default in this case was clearly not intentional” and “there was no

‘strategic decision’ by [Oleaga] or his counsel to deliberately refrain from appearing in this




                                                 7
       Case 7:16-cv-07743-VB-JLC Document 95 Filed 05/14/20 Page 8 of 10



action.” (Doc. #92 (“Def. Mem.”) at ECF 6).4 This explanation is curious. After all, Oleaga is

not wrong that the case was stayed for the duration of the bankruptcy proceeding, because this

case was stayed on September 7, 2017, as to both defendants. (Doc. #44). But the contention

that Oleaga believed the bankruptcy case stayed the entire proceeding is belied by Oleaga’s own

declaration, in which he states, “On May 17, 2019, the stay in the above referenced caption was

lifted (Dkt. No. 60). However, I didn’t retain counsel on the grounds that I thought the

proceeding stopped and furthermore, I do not have liability in the business.” (Doc. #93 (“Oleaga

Decl.”) ¶ 7). Of course, that Oleaga believed he did not have liability in this case does not

absolve him of his obligation to appear and defend against plaintiffs’ claims.

       Oleaga further states he “assum[ed] that the F.L.S.A. case was dismissed.” (Def. Mem.

at ECF 3). Yet, the Court issued five orders after the stay was lifted, four of which were mailed

to Oleaga at the 203 Lena business address. In addition, a non-party 203 Lena employee

appeared for the January 3, 2020, show cause hearing, indicating Oleaga had notice the case was

not, in fact, dismissed. This course of conduct suggests that although Oleaga was actually aware

the case was proceeding, he willfully chose not to appear until after the Court granted in part

plaintiffs’ motion for default judgment.

       Accordingly, the Court concludes Oleaga’s “default to have been willful [because] the

conduct of . . . the litigant was egregious and was not satisfactorily explained.” See McNulty,

137 F.3d at 738.




4
        “ECF __” refers to page numbers automatically assigned by the Court’s Electronic Case
Filing system.



                                                 8
       Case 7:16-cv-07743-VB-JLC Document 95 Filed 05/14/20 Page 9 of 10



       B.      Meritorious Defense

       As to the second factor, Oleaga has not made a showing of a meritorious defense. The

only defense he points to is to state in his declaration that he is a manager, not an officer or

shareholder of, 203 Lena, and that he has no liability in the business. Beyond this assertion, he

offers no “evidence of facts that, if proven at trial, would constitute a complete defense.” S.E.C.

v. McNulty, 137 F.3d at 740.5

        Moreover, whether or not Oleaga was an officer or shareholder of 203 Lena is not

relevant. “The determination of whether an employer-employee relationship exists for purposes

of the FLSA should be grounded in ‘economic reality rather than technical concepts.’” Irizarry

v. Catsimatidis, 722 F.3d 99, 104 (2d Cir. 2013) (quoting Goldberg v. Whitaker House Coop.,

Inc., 366 U.S. 28, 33 (1961)). A court considers the following factors to determine the

“economic reality” of an employment relationship: “whether the alleged employer (1) had the

power to hire and fire the employees, (2) supervised and controlled employee work schedules or

conditions of employment, (3) determined the rate and method of payment, and (4) maintained

employment records.” Id. at 105 (quoting Carter v. Dutchess Cmty. Coll., 735 F.2d 8, 12 (2d

Cir. 1984). Moreover, “[c]ourts have interpreted the definition of ‘employer’ under the [NYLL]

coextensively with the definition used by the FLSA.” Fermin v. Las Delicias Peruanas Rest.,

Inc., 93 F. Supp. 3d 19, 37 (E.D.N.Y. 2015). In this case, Oleaga offers “no evidence of facts”

he could present to show the above standard would not be met and that would “constitute a

complete defense.” S.E.C. v. McNulty, 137 F.3d at 740.




5
        Oleaga’s suggestion that he may rely on his original motion to dismiss in this case to
demonstrate a meritorious defense is unpersuasive. Oleaga Decl. ¶ 10. At the motion to dismiss
stage, a court reviews the sufficiency of the allegations in the complaint. It does not consider
evidence.


                                                  9
      Case 7:16-cv-07743-VB-JLC Document 95 Filed 05/14/20 Page 10 of 10



       C.      Prejudice to Plaintiffs

       Finally, plaintiffs will clearly be prejudiced if Oleaga’s default is set aside and the default

judgment vacated. Plaintiffs filed this case nearly four years ago. Defendants have not since

produced any discovery. The case was stayed for over a year and a half after 203 Lena filed for

bankruptcy. And even after the bankruptcy case was dismissed, Oleaga ignored numerous

Orders and resurfaced only after the Court granted default judgment as to liability and referred

the case to Magistrate Judge Cott for an inquest on damages. Moreover, vacatur would allow

Oleaga to relitigate the question of liability, despite the fact that he was absent from this matter

for over three years. The passage of time makes it likely that records will be more difficult to

locate now. Thus, granting Oleaga’s motion to vacate would not only create unreasonable delay,

but also “increased difficulties of discovery.” New York v. Green, 420 F.3d at 110.

       Accordingly, Oleaga has not shown good cause for setting aside the Clerk’s entry of

default and the partial default judgment.

                                            CONCLUSION

       Defendant’s motion to set aside the entry of default and the default judgment is DENIED.

       The Clerk is directed to (i) terminate the motion (Doc. #91), and (ii) terminate Pedro

Abel as a defendant because this individual is no longer a named defendant in this action.

       The case has already been referred to Magistrate Judge Cott for an inquest on damages.

That inquest will proceed in the regular course.

Dated: May 14, 2020
       White Plains, NY                        SO ORDERED:



                                               ________________________________________
                                               Vincent L. Briccetti
                                               United States District Judge


                                                   10
